DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (9,691,782) in view of Luk et al (US 2005/0073871).
With respect to claim 2, Hwang et al disclose a semiconductor device comprising: a cell array (120, Fig.1 and Fig.9) comprising a plurality of memory cells (Fig.6); a driver circuit (XDEC, Fig.25) electrically connected to the cell array; a first amplifier circuit (sense amplifier for reading operation, inherently) electrically connected to the cell array, wherein the first amplifier circuit is configured to amplify a potential input from the cell array , and wherein each of the driver circuit, the first amplifier circuit comprises a region overlapping with the cell array (Fig.9 shows peripheral 152 comprises a region overlapping with the cell array 120). Hwang et al fails to disclose or suggest a second amplifier circuit comprises a region overlapping with the cell array. However, Luk et al disclose a similar three-dimensional memory device (see paragraph [0070]) having a second amplifier circuit (global sense amplifier, see paragraph [0033]) is configured to amplify a potential input from the first amplifier circuit and the second amplifier circuit comprises a region overlapping with the cell array (second amplifier is a peripheral circuit and therefore, having a region overlapping with the cell array, see Fig.9). Thus, it would have been obvious to one of ordinary skill in the art at the time this invention was made to modify Hwang et al by adding a second amplifier (global sense amplifier) as taught by Luk et al to increase the accuracy and speed of reading operation.
With respect to claim 3, Hwang et disclose a control circuit is electrically connected to the driver circuit and the second amplifier circuit (1100, Fig.26).
With respect to claims 4-5, Luk et al disclose each of the plurality of memory cells comprises a transistor (read transistor 330, Fig.3A and paragraph [0071]) and a capacitor (320, Fig.3A and paragraph [0070]) electrically connected to the transistor, and wherein the transistor (330, Fig.3A) comprises an oxide semiconductor layer (319, Fig.3A, see paragraph [0070]) comprising a channel formation region, wherein the oxide semiconductor layer comprises indium, gallium and zinc (inherent).
With respect to claim 6, Luk et al disclose the capacitor comprises: a first conductor (318) in contact with the oxide semiconductor layer (319); a first insulating layer (316) over the first conductor (318); and a second conductor (315)) over the first insulating layer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,984,840. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the claims of the patent and would, therefore, dominate the claims of the patent.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Or-Bach et al (US 2017/0229174) disclose 3D memory device and structure.
Sun et al disclose three-dimensional ferroelectric FET-based structures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH LE whose telephone number is (571)272-1871. The examiner can normally be reached 8:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A LE/               Primary Examiner, Art Unit 2825                                                                                                                                                                                         	05/21/2022